Citation Nr: 1546580	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  09-46 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased schedular rating for kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine, currently rated 10 percent prior to May 17, 2014.

2.  Entitlement to an increased schedular rating for kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine, now rated 20 percent throughout the appeal period.

3.  Entitlement to an extraschedular rating for kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine.


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from January 2005 to May 2006.

This case initially came before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted an increased, 20 percent rating for the Veteran's thoracolumbar spine disability, effective March 9, 2009.  In a January 2013 rating decision, the RO determined that there was clear and unmistakable error (CUE) in the June 2009 decision and reversed and revised that decision to confirm and continue the 10 percent rating. 

In May 2013, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In March 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions with regard to the matters being decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2014, the AOJ increased the rating for the Veteran's thoracolumbar spine disability to 20 percent, effective May 17, 2014, creating a staged rating as indicated on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings).  In addition, the issue of entitlement to an extraschedular rating for kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine has been listed separately on the title page for the reasons indicated in the remand section below.

In December 2014, the RO granted entitlement to service connection for thoracic radiculopathy of the right and left side, associated with the Veteran's thoracolumbar spine disability, and assigned noncompensable ratings for each disability.  In March 2015, the Veteran filed a timely notice of disagreement (NOD) with the initial ratings assigned and no statement of the case (SOC) has yet been issued.  However, it appears that the RO is conducting development in this matter and is in the process of preparing a SOC, as indicated by its April 2015 letter acknowledging the NOD and explaining the appeals process and the Veteran's July 2015 election of the Decision Review Officer process for his appeal.  The Board will therefore not remand this matter for issuance of a SOC.  Cf. 38 C.F.R. § 19.9(c) (2014), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, as the issue of entitlement to higher initial ratings for neurologic abnormalities associated with the Veteran's thoracolumbar spine disability is being appealed in a separate action, the Board will not discuss these symptoms in connection with the claim for an increased rating for the Veteran's thoracolumbar spine disability being decided herein.

The issue of entitlement to an extraschedular rating for kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 17, 2014, the evidence is at least evenly balanced as to whether flexion of the Veteran's thoracolumbar spine more nearly approximated between 30 and 60 degrees.

2.  Throughout the appeal period, symptoms of the Veteran's thoracolumbar spine disability have not more nearly approximated flexion 30 degrees or less or ankylosis, and there have been no incapacitating episodes as defined by the applicable regulation.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a schedular rating of 20 percent for kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine prior to May 17, 2014 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5299-5239 (2014).

2.  The criteria for a schedular rating higher than 20 percent for kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.20, 4.27, 4.40, 4.45, 4.7, 4.71a, DCs 5299-5239.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  In an April 2009 letter, the RO provided pre-adjudication notification to the Veteran of the information and evidence needed to substantiate and complete his increased rating claim, to include notice of what part of that evidence was to be provided by him, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  This letter also contained additional information regarding disability ratings and the criteria for rating diseases and injuries of the spine in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and affording multiple VA examinations as to the severity of the Veteran's thoracolumbar spine disability, including a May 2014 VA examination pursuant to the Board's March 2014 remand.  For the reasons discussed below, these examinations are adequate to decide the claim because they are based on consideration of the Veteran's prior medical history and also describe the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the May 2013 Board hearing, the undersigned explained the issue on appeal, and asked question to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  As noted, a staged rating is currently in effect for the Veteran's thoracolumbar spine disability, and such staged ratings are appropriate when the factual findings show distinct time periods during the appeal period where the disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. at 510.  Here, however, for the following reasons, a uniform 20 percent rating is appropriate, warranting an increase in the rating from 10 to 20 percent prior to May 17, 2014.

The Veteran's kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine is rated under 38 C.F.R. § 4.71a, DCs 5299-5239.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to kyphosis, and it must be rated by analogy.  38 C.F.R. § 4.20.  DC 5239 is applicable to spondylolisthesis and segmental instability, but all disabilities of the spine are rated under the general rating formula for diseases and injuries of the spine (general rating formula).  Although Note 1 to the general rating formula provides that associated objective neurologic abnormalities be rated separately under the appropriate diagnostic code, as the issue of entitlement to higher initial ratings for such associated abnormalities is being appealed separately, the Board will not address these neurologic abnormalities in this decision.

Under this general rating formula, a 20 percent rating is warranted for flexion of the thoracolumbar spine between 30 and 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted for flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Higher ratings of 50 and 100 percent require unfavorable ankylosis. Disabilities of the spine may also be rated under the formula for rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes (formula for rating IVDS).  Note 1 to the formula for rating IVDS defines incapacitating episodes as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  Although the Veteran stated during the Board hearing that he was unable to get out of bed due to his back disorder, he did not indicate that bed rest was prescribed by a physician.  Moreover, although the May 2009 VA examiner indicated that the Veteran had incapacitating episodes of spine disease, he referenced only a 1 day, 3 hour episode, and the criteria for the minimum compensable 10 percent rating require episodes of a total duration of at least one week.  In addition, the May 2008 VA examination report did not indicate that there were incapacitating episodes, and the December 2012 VA and May 2014 examination reports indicated that there were no incapacitating episodes.  Further, there was no indication throughout the appeal period of ankylosis and there were specific findings of lack of ankylosis of on the May 2008 and May 2014 VA examinations.

The regulations applicable to rating musculoskeletal disabilities require that VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ('flare-ups') due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination as well as whether there is less or more movement than normal or weakened movement.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Prior to May 7, 2014, flexion of the thoracolumbar spine was to 55 degrees on the May 2008 VA examination, 70 degrees on the May 2009 VA examination, and 70 degrees on the December 2012 VA examination.  Moreover, a June 2009 VA treatment note indicated that lumbar spine flexion was to 60 degrees.  As there were some range of motion studies during the appeal period (which began one year prior to the March 2009 claim, see 38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014)), and prior to May 7, 2014, which were between 30 and 60 degrees warranting a 20 percent rating, and some between 60 and 85 degrees warranting a 10 percent rating, the evidence is approximately evenly balanced on this point.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 20 percent rating prior to May 7, 2014 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

A rating higher than 20 percent is not, however, warranted at any point during the appeal period because symptoms of the Veteran's thoraolumbar spine disability did not more nearly approximate flexion 30 degrees or less, even considering additional functional impairment above and beyond the limitation of motion objectively demonstrated, to include consideration of flare-ups.  On the May 2008 VA examination, forward flexion was to 55 degrees on active and passive motion with pain beginning at 55 degrees and pain on active and passive motion as well as after repetitive use.  The examiner indicated that there were no flare-ups of spinal conditions, and range of motion figures on repetitive use testing were not given.

On the May 2009 VA examination, forward flexion was to 70 degrees, with objective evidence of pain on active range of motion.  There were no additional limitations after three repetitions of range of motion, and it was again indicated that there were no flare-ups of spinal conditions.  The June 2009 VA treatment note indicated that the Veteran stated that his thoracic spine pain was getting worse, and was 7/10, sharp and constant and got worse with movement.  There was also stiffness worse in the morning.  On examination, flexion was to 60 degrees and the Veteran complained of discomfort during range of motion.

On the December 2012 VA examination, flexion was to 70 degrees, with objective evidence of painful motion beginning at 70 degrees.  The Veteran was unable to perform repetitive use testing because of pain.  Notwithstanding this inability, the examiner indicated that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive use testing and that he did have functional loss or impairment after repetitive use testing in the form of less movement than normal, pain on movement, and interference with prolonged standing.  As to whether the Veteran reported that flare-ups impacted the function of the thoracolumbar spine, the answer was, "No."

On the May 2014 VA examination, forward flexion was to 50 degrees with objective evidence of painful motion beginning at 0 degrees.  On repetitive use testing, forward flexion was again to 50 degrees.  There was no additional limitation of the thoracolumbar spine following repetitive use testing, and there was functional loss and/or impairment, in the form of less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing, and/or weight bearing, and lack of endurance.  As to whether the Veteran reported that flare-ups that impacted the function of the thoracolumbar spine, the answer was again, "No."  As to whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time, the examiner indicated, "N/A - reports constant thoracic spine pain."

The above evidence reflects that, although repetitive use testing could not be performed on one occasion, when such testing was performed throughout the appeal period, there was no additional limitation of motion.  Moreover, although there was additional functional limitation or impairment on some of the repetitive motion testing, there was no indication that it was to a degree that would result in additional limitation of motion from the 50 to 70 degrees on range of motion testing to more nearly approximate the flexion 30 degrees or less required for a higher, 40 percent rating under the general rating formula.  Significantly, it was indicated throughout the appeal period that the Veteran did not experience flare-ups that impacted the function of the thoracolumbar spine, and there is thus no basis for a higher rating based on flare-ups.  Finally in this regard, as noted above, there were no incapacitating episodes or ankylosis warranting a higher rating under the general rating formula.  A schedular rating higher than 20 percent is thus not warranted at any time during the appeal period under the general rating formula.

For the foregoing reasons, reasonable doubt has been resolved in favor of the Veteran in granting a 20 percent rating for kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine prior to May 17, 2014.  As the preponderance of the evidence is against any higher rating for any portion of the appeal period, the benefit of the doubt doctrine is not for application and the claim must to this extent be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In December 2009, the RO granted entitlement to a TDIU effective September 1, 2009, the date he became eligible for this benefit on a schedular basis, see 38 C.F.R. § 4.16(a), and there is thus no issue as to entitlement to a TDIU for the Board to address during this time period.  Moreover, as to entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) prior to September 1, 2009, the May 2009 VA examiner indicated that the Veteran was currently employed full time.  Consequently, the issue of entitlement to a TDIU prior to September 1, 2009 has not been raised by the evidence of record.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (the issue of entitlement to a TDIU is raised when evidence of unemployability is submitted at the same time as an increased rating claim and the Veteran seeks the highest rating possible). 


ORDER

Entitlement to a schedular rating of 20 percent prior to May 17, 2014, for kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an increased schedular rating for kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine, now rated 20 percent throughout the appeal period, is denied.


REMAND

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the exceptional disability picture exhibits other related factors, such as marked interference with employment.  Id.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Id.

During the Board hearing, the Veteran complained of numbness in the area of the shoulder blades radiating to the lower back, inability to stand and do the dishes, sweep the floor, or mow the lawn, inability to sit for long periods of time or drive for too long, inability to bend over because the pain was excruciating, inability to twist his upper body to one side, balance problems, problems with squatting, and difficulty sleeping because of back pain.  He also indicated that the curvature of his spine gave him "a huge complex as to how I look."  Board Hearing Transcript, at 13.  As at least some of these symptoms are not contemplated by the general rating formula, the Board must address the second step of the extraschedular inquiry.  In doing so, the Board must consider the collective impact of multiple disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

The Veteran is now in receipt of service connection for radiculopathy of each side related to his service connected thoracolumbar spine disability, as well as a right inguinal hernia with associated right lower extremity peripheral neuropathy, in addition to PTSD, and the RO in its December 2009 decision found that some combination of these psychiatric and physical disabilities rendered the Veteran unemployable.  There is thus sufficient evidence reflecting interference with employment due to the collective impact of these disabilities to warrant consideration of an extraschedular rating for the Veteran's thoracolumbar spine disability.  In this regard, the Board notes that the grant of a TDIU does not render moot a claim for an extraschedular rating.  See Colayong v. West, 12 Vet. App. 524, 527 (1999) (VA "conceded . . . that the veteran's TDIU rating claim was a matter separate from the adjudication of his schedular or extraschedular rating claims and also that even if a TDIU rating is awarded, the veteran is still entitled to fair adjudication of those other claims").

Accordingly, the issue of entitlement to an extraschedular rating for kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine is REMANDED for the following action:

1.  Refer the issues of entitlement to an extraschedular rating for kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine to the Under Secretary for Benefits or the Director of Compensation Service.

2.  After the above development has been completed, readjudicate the issue of entitlement to entitlement to an extraschedular rating for kyphosis with degenerative osteoarthritic changes and scoliosis of the thoracic spine.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


